Citation Nr: 1819018	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-22 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an initial rating in excess of 40 percent for degenerative joint disease of the lumbar spine (claimed as lower back condition).

2. Entitlement to an initial compensable rating prior to September 13, 2011 for post traumatic arthritis of the right hip to include limitation of flexion (claimed as broken pelvic bone, right side).

3. Entitlement to a rating in excess of 10 percent from September 13, 2011 to June 18, 2016 for post traumatic arthritis of the right hip to include limitation of flexion (claimed as broken pelvic bone, right side).

4. Entitlement to a rating in excess of 20 percent since June 18, 2016 for post traumatic arthritis of the right hip to include limitation of flexion (claimed as broken pelvic bone, right side).

5. Entitlement to an initial rating in excess of 10 percent for post traumatic arthritis of the right hip to include limitation of extension of the thigh (claimed as broken pelvic bone, right side).
6. Entitlement to an initial compensable rating prior to September 13, 2011 for post traumatic arthritis of the right hip to include impairment of the thigh (claimed as broken pelvic bone, right side).

7. Entitlement to a rating in excess of 10 percent since September 13, 2011 for post traumatic arthritis of the right hip to include impairment of the thigh (claimed as broken pelvic bone, right side).


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to September 1979 and from December 1979 to September 1982.  

This matter originally came before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2015, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

In February 2016, the Board remanded the appeal for additional evidentiary development. As a result of development, an August 2016 rating decision increased the initial rating of the Veteran's degenerative joint disease of the lumbar spine from 20 percent to 40 percent disabling, effective the date of his claim, April 28, 2011. The Veteran's initial ratings for post traumatic arthritis of the right hip, to include limitation of flexion and impairment of the thigh were also increased from noncompensable to 10 percent, effective September 13, 2011. Separate staged ratings for right lower extremity radiculopathy were also assigned, but are not part of the current appeal. A subsequent September 2016 rating decision also granted the Veteran's claim of entitlement to a total disability rating due to individual unemployability (TDIU), effective April 28, 2011, as such, that issue is no longer part of the current appeal. The issues listed on the Title Page have since been recharacterized above and have returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

Issue numbers 2 through 7 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period on appeal, the Veteran's service-connected degenerative joint disease of the lumbar spine has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 40 percent for the Veteran's service-connected for degenerative joint disease of the lumbar spine have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.46, 4.71a, Diagnostic Codes 5003, 5235-5243 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159, and 3.326 (2017). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2017). There has been no indication to the contrary.

Pursuant to the Board's February 2016 remand, the AOJ issued a statement of the case, retrieved outstanding records, and arranged for new VA examinations. The AOJ then issued a supplemental statement of the case in September 2016. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Ratings - Generally 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

While it is necessary to consider the complete medical history of the Veteran's condition in order to evaluate the level of disability and any changes in condition, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.

Degenerative joint disease of the lumbar spine (claimed as lower back condition) 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2017).

The Veteran appeals the denial of an initial rating in excess of 40 percent for degenerative joint disease of the lumbar spine (claimed as lower back condition). As discussed above, his initial rating was increased from 20 percent disabling to 40 percent disabling, effective the date of his claim. 

The Veteran's degenerative joint disease of the lumbar spine has been evaluated under Diagnostic Code 5242. Under the general rating formula for diseases and injuries of the spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Initially, the Board observes that the Veteran has received both VA and private treatment for his service-connected degenerative joint disease of the lumbar spine and post traumatic arthritis of the right hip.

The Veteran initially received a VA examination in June 2011, where he was diagnosed with degenerative joint disease of the lumbar spine without radiculopathy. Initial range of motion of the thoracolumbar spine was 60 degrees with forward flexion (normal is 90 degrees), 5 degrees with extension (normal is 30 degrees), 10 degrees with left and right lateral flexion, and 10 degrees with left and right lateral rotation. Range of motion testing following repetitive use was not provided.

The Veteran underwent another VA examination in November 2013. The Veteran complained of flare ups with bending, twisting, and lifting. He reported regular use of a cane as an assistive device for locomotion. No ankylosis of the joint was noted. Initial range of motion measurements were 20 degrees with forward flexion, extension, right and left lateral flexion, and right and left lateral rotation. The Veteran was not additionally limited after repetitive use testing. Objective evidence of localized tenderness or pain on palpation was noted. No muscle spasms or guarding were noted. The VA examiner stated that the Veteran does not have pain, weakness, fatigability, or incoordination that could significantly limit functional ability during flare-ups. No further additional limitation in terms of degrees of range of motion was seen or expected. 

The Veteran received another VA examination in December 2013. He again reported having flare ups with increased pain and had trouble bending over and getting around. The Veteran reported that he continues to use a cane for an assistive device with locomotion. No ankylosis of the joint was noted. Initial range of motion of the thoracolumbar spine was 45 degrees with forward flexion, 15 degrees with extension, and 20 degrees with right and left lateral flexion and right and left lateral rotation. Objective evidence of pain on motion was noted. The Veteran was not additionally limited after repetitive use testing. There was tenderness to palpation over the right SI joint. No muscle spasms were noted. Guarding was present and resulted in an abnormal gait or abnormal spinal contour. However, the examiner did not comment on how flare ups affect the Veteran's range of motion.

The Veteran was provided with another VA examination in April 2014. He complained of increased low back pain and tightness, but denied any flare ups. No ankylosis was noted. Initial range of motion of the thoracolumbar spine was 45 degrees with forward flexion and 15 degrees with extension and right and left lateral flexion and right and left lateral rotation. Objective evidence of pain on motion was noted. The Veteran was not additionally limited after repetitive use testing. There was diffuse low back paraspinal tenderness to palpation. No guarding was noted. Muscle spasms were present but did not result in an abnormal gait or abnormal spinal contour. 

Pursuant to the Board's February 2016 remand, the Veteran received another VA examination in June 2016. He complained of generalized pain in the lumbar spine. Associated symptoms included episodes of the right lower extremity giving out and a significant limp. The Veteran stated that he is able to walk approximately less than 50 feet prior to the need for rest secondary to his low back pain. Pain control measures include the regular use of a cane and pain medication. The Veteran denied any history of surgery. It was noted that flare ups occur daily lasting approximately 30 minutes and are caused primarily with standing up too fast or keeping the knee in a bent position for too long. Functional loss/impairment was described as decreased ability to perform prolonged standing, walking, and weight bearing type activities. Examination of the Veteran's thoracolumbar spine showed localized tenderness or pain on palpation at the center and right lumbar spine as well as right lateral aspect of the hip/pelvis. Muscle spasms and guarding were present and resulted in an abnormal gait or abnormal spinal contour. No ankylosis was noted. Initial range of motion of the thoracolumbar spine was 50 degrees with forward flexion and 5 degrees with extension, 10 degrees with right and left lateral flexion and right lateral rotation, and 15 degrees with left lateral rotation. Objective evidence of pain on motion was noted. The Veteran was additionally limited after repetitive use testing with forward flexion to 30 degrees, extension, left lateral flexion and left lateral rotation to 5 degrees, and right lateral flexion and right lateral rotation to 10 degrees. The examiner noted that pain significantly limits the Veteran's functional ability with repeated use over a period of time and with flare ups. This was described in terms of range of motion with forward flexion being limited to 30 degrees, extension, left lateral flexion and left lateral rotation being limited to 5 degrees, and right lateral flexion and right lateral rotation being limited to 10 degrees. The examiner noted that it was conceivable that the Veteran's verbalized lower back pain could further limit function (particularly after strenuous and repetitive standing, walking, weight bearing type activities). However, it was not feasible to attempt to express any of this in terms of additional limitation of motion as the matters could not be determined with any degree of medical certainty.

The Board observes that the Veteran's Social Security Administration records were obtained. According to a September 2011 examination, the Veteran had an abnormal stance and gait. He reported extreme limited range of motion with flexion to 20 degrees, extension to 0 degrees, and lateral flexion right and left side to 10 degrees. The examiner noted what appeared to be a bony prominence on the right side possibly where the Veteran had fractured his pelvis.

Based on the evidence presented, the Board finds that entitlement an initial rating higher than 40 percent is not warranted. Notably, in its August 2016 rating decision, the RO found that it had not previously considered the results of the November 2013 VA examination, and while subsequent VA examinations showed some improvement, flexion remained limited to 30 degrees or less. Further, the evidence of record is devoid of a showing of unfavorable ankylosis of the entire thoracolumbar spine to warrant a higher rating. For definitional purposes, ankylosis is a fixation of the joint. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."). 


Rather, repeated VA medical examinations and voluminous VA and private clinical records consistently establish that the appellant retains motion in his spine, albeit limited. He has not contended otherwise. By definition, the fact that his spine manifests some range of motion is evidence of the absence of unfavorable ankylosis. Absent a finding of unfavorable ankylosis which has been neither shown nor alleged, the assigned 40 percent rating is the maximum schedular rating available for under the General Rating Formula for Diseases and Injuries of the Spine. See 38 C.F.R. § 4.71a, Diagnostic Code 5242.

In reaching this determination, the Board notes that the General Rating Formula provides that associated objective neurological symptoms are rated separately under an appropriate diagnostic code. As discussed previously, the RO has awarded a separate disability rating for right lower extremity radiculopathy, which has not been associated with the current appeal. The record does not show, nor has the Veteran contended, that he exhibits any other objective neurologic abnormalities associated with his service-connected disability. Indeed, a review of the record on appeal, including multiple VA medical examination reports and voluminous VA and private clinical records, shows that the Veteran has consistently denied symptoms such as bowel or bladder impairment. Nor has he demonstrated any incapacitating episodes during the appellate period.

In sum, the Board finds that the preponderance of the evidence is against an initial rating in excess of 40 percent for degenerative joint disease of the lumbar spine. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher evaluation, that doctrine is not applicable. See 38 U.S.C. § 5107(b).


ORDER

Entitlement to an initial rating in excess of 40 percent for degenerative joint disease of the lumbar spine (claimed as lower back condition) is denied. 
REMAND

In its February 2016 remand, the Board implied that if additional records obtained suggested a new VA examination is in order, such examination should be scheduled. While a VA examination was conducted in June 2016, this examination is now inadequate for rating purposes.

In this regard, the Court has recently held that the final sentence of 38 C.F.R. § 4.59  requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. See Correia v. McDonald, 28 Vet. App. 158 (2016). Here, the Veteran underwent VA examination for his hips and thighs in June 2016, but it does not include any section for specifying ranges of motion as on active and/or passive testing or on weight-bearing.

Therefore, as the June 2016 VA examination is inadequate under the holding in Correia, a new VA examination is necessary to address the severity of the Veteran's service-connected post traumatic arthritis of the right hip (claimed as broken pelvic bone, right side).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate the severity of his service-connected post traumatic arthritis of the right hip (claimed as broken pelvic bone, right side). The entire claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished. All clinically indicated tests and consultations should be performed and any findings reported in detail. The VA examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, instability, and/or incoordination of each hip and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. The examiner must also specifically comment on the Veteran's lay statements, as applicable. The examiner should also reconcile all prior reports, if necessary.

2. After the development requested has been completed, the AOJ should review the examination report and/or opinion to ensure that it is in complete compliance with the directives of this REMAND. If a report is deficient in any manner, the AOJ must implement corrective procedures at once.
 
3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


